Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 15, 2014

The Court of Appeals hereby passes the following order:

A15A0251 & A15A0252. ALISHIA BRISTOW SMITH v. SOPSN TRUST.

      Alishia Bristow Smith, defendant in the dispossessory action below, appeals
from two orders of the superior court. This case began in magistrate court, and, after
an adverse ruling, Smith appealed to superior court. The superior court also ruled
against Smith. Although Smith sought review before this Court, both her direct
appeal and discretionary application were dismissed. See Case Nos. A14A1456
(dismissed April 24, 2014, for failure to follow discretionary appeal procedure);
A14D0358 (dismissed May 30, 2014, as untimely). While those earlier appellate
procedures were pending, the superior court entered an order directing Smith to pay
rent pending appeal. In A15A0251, Smith challenges that rent order. The superior
court also made our order dismissing her appeal a judgment of the court. In
A15A0252, Smith appears to be challenging that judgment on remitittur.1 We lack
jurisdiction to review these orders.
      As to A15A0251, Smith’s challenge to the rent order is moot because she has
no appeal pending. See Franklin v. Shackelford, 174 Ga. App. 520 (330 SE2d 449)
(1985). And where the questions presented on appeal have become moot, an appeal
is subject to dismissal. See OCGA § 5-6-48 (b) (3).
      As to A15A0252, Smith may not appeal to us from the trial court’s judgment


      1
        In her notice of appeal and amended notice of appeal, Smith indicates that she
is appealing from the order entered on May 22, 2014, and May 21, 2014, respectively.
The only order entered on or around those dates is the trial court’s judgment on
remittitur.
on remitittur. The superior court did not make any ruling in that judgment; it merely
made our decision a part of the record below. To the extent Smith wished to
challenge our decision, she was required to file a motion for reconsideration in this
Court or a petition for certiorari in the Supreme Court.
      For these reasons, both A15A0251 and A15A0252 are hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            10/15/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.